                             Case 8:21-cv-01489 Document 1-1 Filed 09/10/21 Page 1 of 1 Page ID #:188
               Electronically Filed by Superior Court of California, County of Orange, 07/19/2021 04:38:00 PM.
     30-2021-01210895-CU-IC-CXC - ROA # 8- DAVID H. YAMASAKI, Clerk of the Court By Olga Lopez, Deputy

                                                       SU M M® N 5                                                  I                    FOR COURT USE ONLY
                                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                               (CITA CI®IV JUDICIAL)
    NOTICE TO DEFENDANT: TRAVELERS CASUALTY INSURANCE
    (AVISO AL DEMANDADO): COMPANY      OF AMERICA, a Connecticut
     corporation; NFP PROPERTY & CASUALTY SERVICES, INC., a
     New York corporation; and MOES I through 10, inclusive,
    YOU ARE BEING SUED BY PLAINTIFF:
    (LO ESTA DEMANDANDO EL DEMANDANTE):
    COYOTE VILLAGE HOMEOWNERS ASSOCIATION, a California
    nonprofit corporation,
     NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
     be!ow.
        You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
     served on the p[aintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
     Online Self-Help Center (wlarw.courtinfo.ca.gov/selfhe/p), your county law library, or the courthouse nearest you. If you cannot pay the fi!ing fee, ask
     the court c!erk for a fee waiver form. If you do not fi!e your response on time, you may lose the case by defau[t, and your wages, money, and property
     may be taken without further warning from the court.
         There are other legal requirements. You may want to call an attorney right away. If you do not know an aftorney, you may want to call an attorney
     referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
     these nonprofit groups at the California Legal Services Web site (www.lawhe/pcalifornia.org), the California Courts Online Self-Help Center
     (www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
     iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la infonnaciBn a
    continuacidn.
       Tiene 30 DIAS DE CALENDARIO despues de que /e entreguen esta citaci6n y pape/es lega/es para presentar una respuesta por escrito en esta
    corte y hacer que se entregue una copia a/ demandante. Una carta o una Ilamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
    en formato legal correcto si desea que procesen su caso en la corte. Es posib/e que haya un formulario que usted pueda usar para su respuesta.
    Puede encontrar estos formularios de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en /a
    biblioteca de /eyes de su condado o en la corte que /e quede mas cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
    que le dd un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso por incumplimiento y/a corte le
    podra quitar su sueldo, dinero y bienes sin mas advertencia.
      Hay otros requisitos /ega/es. Es recomendab/e que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
    remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios /egales gratuitos de un
    programa de servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en e/ sitio web de California Legal Services,
    (www.lawhe[pca!ifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
    colegio de abogados /ocales. AVISO: Por /ey, la corte tiene derecho a reclamar /as cuotas y /os costos exentos por imponer un gravamen sobre
    cualquierrecuperacion de $10,0006 mas de valorrecibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
    pagar e/ gravamen de /a corte antes de que /a corte pueda desechar el caso.

The name and address of the court is:                                                                                   CASE NUMBER:
                                                                                                                        (Numero del Caso):
(El nombre y direccibn de la corte es):                     Orange County Superior Court,
                                                                                                                           30-2021-01210895-CU-IC-CXC
    Central Justice Center, 700 Civic Center Drive West, Santa Ana,
    California 92701                                                                                                                                 Judge Kirk Nakamura
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(EI nombre, la direcci6n y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
    John S. Peterson, Peterson Law Group PC, 19800 MacArthur Blvd., Suite 290, Irvine, CA 92612;
    Telephone: (949) 955 - 0127
    DATE:                                                                                     Clerk, by           ~Q                                                  Deputy
                     07/1912021              OAVIDH.YAMASAKI,CIerkoftheCourc
    (Fecha)                                                                                   (Secretario)                                                            (Ad1~unto)
(For proof of service of this summons, use Proof of Senrice of Summons (form POS-010).)                                                 ol9a Lopez
(Par-a prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED. You are served
          `O~ [tT ~jf•~           1. 0     as an individual defendant.
                      (-.
            `
                ,             ~ ~.2. 0     as the person sued under the fictitious name of (specify):


                                                   3, M         on behalf of   (specify): Travelers   Casualty Insurance Company of America, a Connecticut corporation
        r           ;pPrp_>~tl~f~•~' t   i

                        ~~~•             w              under: 0           CCP 416.10 (corporation)                Q              CCP 416.60 (minor)
                0~. ~                                          Q           CCP 416.20 (defunct corporation)                       CCP 416.70 (conservatee)
                                     :
                        ~7                                     0           CCP 416.40 (association or partnership) 0              CCP 416.90 (authorized person)
~                                              I                  0        other (specify):
                                                   4• 0        by personal delivery on (date):
                                                                                                                                                                        Page 1 of 1_
    Form Adopted for Mandatory Use                                                                                                            Code of Civil Procedure §§ 412.20, 465
                                                                                      SUMMONS
      Judicial Council of California                                                                                                                            www.courNnfo.ca.gov
      SUM-100 [Rev. July 1, 2009!
